This is an appeal by an employer and its insurance carrier from an award in favor of claimant. The employer was engaged in the clothing business in New York City and claimant was employed as a finisher. On February 8, 1947, while enroute to her work, and at a point three or four steps away from the front door of the employer’s premises, and while claimant was still on the public highway, she slipped on snow, fell to the sidewalk and sustained injuries. The appellants contend that the accidental injuries did not arise out of and in the course of claimant’s employment. This court finds that the accidental injuries sustained by the claimant did not arise out of and in the course of her employment. Award reversed and claim dismissed, with costs against the Workmen’s Compensation Board. Hill, P. J., Heffernan, Brewster, Foster and Russell, JJ., concur.